Citation Nr: 0835749	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
veteran from April 26 to April 29, 2006, at the Canton 
Potsdam Hospital, in Potsdam, New York.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.


This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter decision rendered in July 2006 by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Canandaigua, New York, in which reimbursement or payment by 
VA of the cost of unauthorized private medical treatment 
received by the veteran at the Canton Potsdam Hospital was 
granted from April 26 to April 27, 2006, but denied from 
April 28 to April 29, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks reimbursement or payment by VA for the cost 
of emergency medical expenses incurred when he was 
hospitalized for his heart condition from April 26 through 
April 29, 2006.  The veteran avers he required emergency care 
after flat lining during another procedure, and that it was 
upon medical advice that he remained in intensive care and 
observation on April 28 and 29.

The VAMC denied reimbursement or payment on the basis that 
the veteran was found to be stable on April 27, 2006.  
However, there are no medical records in the claims file to 
allow an independent review of this case.

Accordingly, the case is REMANDED for the following action:

1. Ensure all appropriate VCAA notice has 
been provided to the veteran.

2.  Obtain all records of treatment 
accorded the veteran at Canton Potsdam 
Hospital, including nursing notes, 
doctors' instructions, and clinical and 
laboratory reports and findings.  Obtain 
any other treatment records the veteran 
may identify as pertinent to his claim.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for reimbursement or 
payment by VA of the cost of unauthorized 
private medical treatment received by the 
veteran from April 26 to April 29, 2006, 
at the Canton Potsdam Hospital, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

